Citation Nr: 1438898	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  13-06 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a chest condition.

2.  Entitlement to service connection for a heart disorder, to include ischemic heart disease and hypertension (previously claimed as a chest condition), and to include as due to in-service herbicide exposure, and to include as due to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from December 1961 to November 1974, to include service on land in the Republic of Vietnam ("Vietnam") during the Vietnam War.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran perfected a timely appeal.

The Board notes that this appeal arose from an October 2010 letter that the RO sent the Veteran alerting him that his case was identified as a "potential Nehmer class-member case" based on the addition of ischemic heart disease to the list of diseases presumptively associated with exposure to certain herbicide agents used in Vietnam.  The RO determined that the Veteran's case was to be revisited in light of the addition of ischemic heart disease to the list of presumptive diseases.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

The Board notes that the claim on appeal was recently developed to include only ischemic heart disease (previously claimed as a chest condition).  However, the United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, the Veteran's representative in the July 2014 Informal Hearing Presentation (IHP) requested that the Veteran's current diagnosis of hypertension be included in his heart disorder claim.  The Board acknowledges that under 38 C.F.R. § 3.309(a) (2013), cardiovascular-renal disease is found to include hypertension.  As such, the claim on appeal has been recharacterized as a heart disorder, to include ischemic heart disease and hypertension.
The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The service connection issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1995 rating decision, the AOJ denied service connection for a chest condition on the basis that the evidence was not well-grounded.  The Veteran did not appeal.

2.  In a September 2006 rating decision, the AOJ denied the claim of whether new and material evidence had been submitted to reopen the previously denied claim of entitlement to service connection for a chest condition on the basis that the evidence was not new and material.  The Veteran did not appeal.

3.  In a November 2010 VA treatment record, the Veteran was diagnosed with hypertension, a form of cardiovascular-renal disease.

4.  The Veteran is currently service-connected for PTSD.

5.  The Veteran's service treatment records (STRs) document two complaints of chest pain in March 1965 and February 1968.

6.  The Veteran served on land in Vietnam during the Vietnam War; thus, he is presumed to have been exposed to herbicides during his active military service.

7.  To date, a VA medical opinion has not been provided concerning the Veteran's currently diagnosed hypertension and his in-service chest pain complaints, his presumed in-service herbicide exposure, and his service-connected PTSD.

8.  The aforementioned evidence is new and material and the evidence is sufficient to reopen the claim, since they trigger VA's duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).


CONCLUSIONS OF LAW

1.  The April 1995 rating decision that denied service connection for a chest condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 20.1103 (2013).

2.  The September 2006 rating decision that denied the claim of whether new and material evidence had been submitted to reopen the previously denied claim of entitlement to service connection for a chest condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

3.  Evidence received since the September 2006 rating decision is new and material, and the claim for service connection for a chest condition (now claimed as a heart disorder, to include ischemic heart disease and hypertension) is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


ORDER

The claim to reopen the issue of entitlement to service connection for a chest condition (now claimed as a heart disorder, to include ischemic heart disease and hypertension) is granted.

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

Initially, in the July 2014 IHP, the Veteran's representative argued that the Veteran's current hypertension was due to or aggravated by his service-connected PTSD.  In this regard, the Veteran has not been provided with a proper duty-to-assist notice letter.  Specifically, the Veteran has not been informed of the requirements for establishing secondary service connection.  38 C.F.R. § 3.310 (2013).  Upon remand, the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

Additionally, the claims file appears to be missing pertinent treatment records.  Specifically, the Veteran submitted a VA 21-4142 Form in August 2012, authorizing VA to obtain the treatment records from his private physician.  These records are not currently in the claims file, and attempts to obtain these records have not been made.  Additionally, in a November 2010 statement, the Veteran indicated that he had been treated at the VA Medical Center (VAMC) in Gainesville, Florida, for the disorder currently on appeal.  These records are not currently in the claims file, and attempts to obtain these records have not been made.  Further, the most recent VA treatment records in the claims file are dated in December 2005 from the Tampa, Florida, VAMC.  Recent treatment records for this VAMC must also be obtained.  Accordingly, upon remand, attempts must be made to obtain these pertinent VA and private treatment records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, the Board finds that a VA addendum opinion is necessary before this claim can be decided on the merits.  The Board notes that the Veteran was previously provided a VA examination in August 2006, in which he was diagnosed with chest pain and the examiner provided a negative nexus opinion.  Since that time, the Veteran has been diagnosed with hypertension by the VAMC in November 2010.  Hypertension has been included in the Veteran's appeal, as described above.  Additionally, since that time, the Veteran has been awarded service connection for PTSD.  To date, a VA medical opinion has not been provided concerning the Veteran's currently diagnosed hypertension and his in-service chest pain complaints, his presumed in-service herbicide exposure, and his service-connected PTSD (i.e., direct service connection and secondary service connection).  The Board finds that these VA medical opinions are necessary before a decision on the merits may be reached.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran another VCAA letter pertaining to his service connection claim, to include information regarding establishing secondary service connection under 38 C.F.R. § 3.310.  

2.  Obtain all pertinent VA treatment records from the following locations:
* VAMC in Gainesville, Florida, dated from 1974 to present; and,
* VAMC in Tampa, Florida, dated since December 2005.

If no medical records are located, a written statement to that effect should be requested for incorporation into the record, and the Veteran must be informed of the unavailability of these records.

3.  Obtain the Veteran's treatment records from his private physician, as authorized with the August 2012 VA 21-4142 Form.  If no medical records are located, a written statement to that effect should be requested for incorporation into the record, and the Veteran must be informed of the unavailability of these records.

4.  Provide the claims file to a VA examiner for an addendum medical opinion regarding the etiology of the  currently diagnosed hypertension and any other heart condition now present.  If the examiner deems it necessary, schedule the Veteran for an appropriate VA examination to address the etiology of such conditions.  The claims file must be provided to the examiner for review.  

Following a review of the claims folder, the examiner is requested to provide an opinion on the following questions:

A)  Is it at least as likely as not that the Veteran's currently diagnosed hypertension and other current heart condition was incurred in or caused by his active military service, to include the two documented in-service complaints of chest pain and to include as due to his presumed in-service herbicide exposure?  In forming this opinion, the examiner is asked to consider the June 2005 VA medical opinion, which found that the Veteran's chest pain "could possibly be related to exposure to herbicides during prior service in Viet Nam."

B)  Is it at least as likely as not that the Veteran's currently diagnosed hypertension and any other current heart condition was caused by his service-connected PTSD?  

C)  Is at least as likely as not that the currently diagnosed hypertension and any other current heart condition was aggravated (permanently worsened beyond normal progression) by his service-connected PTSD?

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of his hypertension, and comment on whether the Veteran's statements make sense from a medical point of view.

A rationale must be provided for the opinion offered.  If the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly specify and explain why this is so. 

5.  After the above actions have been completed, readjudicate the Veteran's service connection claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.








The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


